DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed April 25th, 2022 been entered. Claims 1-2 and 10 have been amended. Claims 13-20 have been added. Claims 1-20 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (EP 1533045) in view of Miyasaka et al. (US 2015/0231671). The citations for Reinhold (EP 1533045) have been based off of English translations. Translations of the specification and claims for this reference have been provided.
Regarding claim 1, Reinhold (EP 1533045) teaches a separation machine for separating wood-based materials from other materials (Paragraph 0001 lines 1-4), the separation machine comprising: 
a conveyor belt (Paragraph 0018 lines 5-6) that defines an upper support plane (Fig. 1 #1); 
a feeder configured to collect and convey a group of materials to be separated toward a first end of said upper support plane (Paragraph 0010 lines 2-8); 
a motor configured to make said conveyor belt advance at a determinate transport speed (Paragraph 0025 lines 8-9) and to take said materials to be separated toward a second end of said upper support plane (Fig. 1 #2); 
a detector (Paragraph 0020 lines 8-10) associated with said upper support plane and configured to detect the presence of non-wood materials with an organic origin and/or metal materials between said materials to be separated (Paragraph 0018 lines 9-11); 
a plurality of compressed air nozzles (Fig. 1 #14, Paragraph 0018 lines 13-14), disposed downstream of said second end of said upper support plane (Fig. 1 #14), above the latter and at a first distance from said detector (Fig. 1 #5), said nozzles being configured to selectively thrust downward, using compressed air (Paragraph 0018 lines 13-14), said non-wood materials with an organic origin (Paragraph 0018 lines 2-4) and/or said metal materials detected by said detector (Paragraph 0018 lines 8-13), under the control of an electronic controller (Paragraph 0019 lines 9-10) that is configured to process the signals arriving from said detector (Paragraph 0019 lines 8-11), into a first collection zone (Fig. 1 #11); 
a blower (Fig. 1 #10, Paragraph 0018 lines 13-14) disposed at a second distance (Y) from said second end of said upper support plane (Fig. 1 horizontal distance from right end of #1 to #10) and at a third distance (W) below the latter (Fig. 1 #10 below right end of #1); and 
a separator (Fig. 1 #13, Paragraph 0018 lines 15-16) disposed downstream of said blower (Fig. 1 #10), 
wherein the blower (Fig. 1 #10) is configured to blow air at a predetermined pressure (Paragraph 0011 lines 10-15) toward material (Fig. 1 #9) transiting above it, arriving from said second end of said upper support plane (Fig. 1, right end of #1), the predetermined pressure being sufficient to thrust (Paragraph 0019 lines 3-11) the material (Fig. 1 #9) beyond the separator (Fig. 1 #13) to a fourth distance (Z) from the latter (Fig. 1 #12), into a second collection zone (Fig. 1 #12),
wherein an output of the blower (Fig. 1 output of #10) is oriented away from the conveyor belt (Fig. 1 output of #10 is directed away from #1) and toward the separator (Fig. 1 output of #10 is directed toward #13),
wherein the first collection zone (Fig. 1 #11) is disposed between the second end of said upper support plane (Fig. 1, right end of #1) and the separator (Fig. 1 #13),
wherein the blower (Fig. 1 #10) is disposed adjacent to the first collection zone (Fig. 1 #11), and
wherein the second collection zone (Fig. 1 #12) is disposed after the separator (Fig. 1 #13).
Reinhold lacks explicitly teaching a blower configured to continuously blow air.
Miyasaka et al. (US 2015/0231671) teaches a separation machine for separating materials (Paragraph 0001 lines 1-6) wherein a blower (Fig. 1 #6) is configured to continuously blow air at a predetermined pressure toward material (Paragraph 0106 lines 1-5). Miyasaka et al. states that when the blower is configured to continuously blow air at a predetermined pressure, the air resistances which affect the materials are as equal as possible (Paragraph 0097 line 1-10), which further results in a more accurate separation (Paragraph 0099 lines 1-8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold (EP 1533045) to include a blower configured to continuously blow air at a predetermined pressure as taught by Miyasaka et al. (US 2015/0231671) in order to provide a more accurate separation. 
Reinhold additionally lacks teaching a blower disposed downstream of nozzles, and disposed laterally within the first collection zone. Reinhold does however state “separation of the different fractions with the help of a suitable arrangement of suction and blowing nozzles or other conveying devices can be carried out in a variety of ways, but precise and reliable control of the sorting devices #10, 14 is necessary” (Paragraph 0019 lines 8-11) and also states “at the end of the sorting belt #1, blow-off nozzles or nozzles are installed at the correct time and place” (Paragraph 0028 lines 11-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold (EP 1533045) to change the arrangement of the blower and nozzles to correctly direct material into the appropriate collection zones, such as changing the location of the blower to be downstream the nozzles and disposed laterally within the first collection zone as opposed to adjacent to it, since it has been held that the particular placement of parts of an invention would be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7. 
Regarding claim 2, Reinhold (EP 1533045) teaches a separation machine comprising a first collection zone disposed downstream (Fig. 1 #11) and below said second end of said upper support plane (Fig. 1, right end of #1) and configured to collect (Paragraph 0018 lines 9-16) both said non-wood materials of organic origin (Paragraph 0018 lines 2-4) and/or said metal materials thrust downward by said nozzles (Fig. 1 #14) and also inert materials arriving from said conveyor belt (Fig. 1 #8). 
Regarding claim 3, Reinhold (EP 1533045) teaches a separation machine comprising a second collection zone (Fig. 1 #12) disposed downstream and below said separator (Fig. 1 #13), and configured to collect (Paragraph 0018 lines 9-16) said wood-based materials (Fig. 1 #9) thrust by said blower (Fig. 1 #10). 
Regarding claim 5, Reinhold (EP 1533045) teaches a separation machine wherein said detector comprises one or more NIR cameras (Fig. 1 #5, Paragraph 0016 line 11) disposed above said upper support plane (Fig. 1 #1) and configured to detect the passage of possible non-wood materials of organic origin (Paragraph 0016 lines 4-11) and to send one or more corresponding electric signals to said electronic controller (Paragraph 0016 lines 1-3).
Regarding claim 10, Reinhold (EP 1533045) teaches a separation method for separating wood-based materials from other materials (Paragraph 0001 lines 1-4), the separation method comprising: 
loading the material to be separated into a feeder configured to convey the material toward a first end of an upper support plane of a conveyor belt (Paragraph 0018 lines 5-6) configured to advance at a determinate transport speed toward a second end of said upper support plane (Paragraph 0010 lines 2-8); 
detecting, using a detector (Paragraph 0020 lines 8-10) associated with said upper support plane, the presence of non-wood materials with an organic origin (Paragraph 0018 lines 2-4) and/or metal materials among said materials to be separated (Paragraph 0018 lines 9-11); 
separating, using a plurality of compressed air nozzles (Fig. 1 #14, Paragraph 0018 lines 13-14) disposed downstream of said second end of said upper support plane (Fig. 1, right end of #1) and which thrust selectively downward, into a first collection zone (Fig. 1 #11), said materials with an organic origin and/or said metal materials (Paragraph 0018 lines 2-13); and 
separating, using a blower (Fig. 1 #10, Paragraph 0018 lines 13-14) disposed downstream and below said second end of said upper support plane (Fig. 1, right end of #1) that is configured to blow air on the material exiting from the upper support plane (Paragraph 0019 lines 8-11), only wood-based material (Fig. 1 #9) that transits due to inertia above the blower (Fig. 1 #10) beyond a separator (Fig. 1 #13) disposed downstream of said blower (Fig. 1 #13 downstream of #10) into a second collection zone (Fig. 1 #12) while leaving inert materials (Fig. 1 #8) having a higher specific weight than said wood-based materials (Fig. 1 #9) to fall downward due to gravity prior to reaching said separator (Fig. 1 #13) into the first collection zone (Fig. 1 #11), 
wherein the plurality of compressed air nozzles (Fig. 1 #14) are under the control of an electronic controller (Paragraph 0019 lines 8-11) which operates on the basis of signals arriving from said detector (Fig. 1 #5),
wherein the first collection zone (Fig. 1 #11) is disposed between the second end of said upper support plane (Fig. 1 right end of #1) and the separator (Fig. 1 #13),
wherein the blower (Fig. 1 #10) is disposed adjacent to the first collection zone (Fig. 1 #11), 
wherein the blower is configured to blow at a predetermined pressure (Paragraph 0011 lines 10-15), 
wherein an output of the blower (Fig. 1 output of #10) is oriented away from the conveyor belt (Fig. 1 output of #10 is directed away from #1) and toward the separator (Fig. 1 output of #10 is directed toward #13), and
wherein the second collection zone (Fig. 1 #12) is disposed after the separator (Fig. 1 #13).
Reinhold lacks explicitly teaching a blower configured to continuously blow air.
Miyasaka et al. (US 2015/0231671) teaches a separation machine for separating materials (Paragraph 0001 lines 1-6) wherein a blower (Fig. 1 #6) is configured to continuously blow air at a predetermined pressure toward material (Paragraph 0106 lines 1-5). Miyasaka et al. states that when the blower is configured to continuously blow air at a predetermined pressure, the air resistances which affect the materials are as equal as possible (Paragraph 0097 line 1-10), which further results in a more accurate separation (Paragraph 0099 lines 1-8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold (EP 1533045) to include a blower configured to continuously blow air at a predetermined pressure as taught by Miyasaka et al. (US 2015/0231671) in order to provide a more accurate separation. 
Reinhold lacks teaching a blower disposed laterally within the first collection zone. Reinhold does however state “separation of the different fractions with the help of a suitable arrangement of suction and blowing nozzles or other conveying devices can be carried out in a variety of ways, but precise and reliable control of the sorting devices #10, 14 is necessary” (Paragraph 0019 lines 8-11) and also states “at the end of the sorting belt #1, blow-off nozzles or nozzles are installed at the correct time and place” (Paragraph 0028 lines 11-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold (EP 1533045) to change the arrangement of the blower and nozzles to correctly direct material into the appropriate collection zones, such as changing the location of the blower to be disposed laterally within the first collection zone as opposed to adjacent to it, since it has been held that the particular placement of parts of an invention would be an obvious matter of design choice. In re Kuhle, 526 F.2d 553, 188 USPQ 7. 
Regarding claim 11, Reinhold (EP 1533045) teaches a separation machine wherein a top of the separator (Fig. 1 top of #13) is disposed substantially on the same horizontal plane as that of the blower (Fig. 1 top point of #13 in same horizontal plane as #10). 
Regarding claim 12, Reinhold (EP 1533045) teaches a separation method wherein a top of the separator (Fig. 1 top of #13) is disposed substantially on the same horizontal plane as that of the blower (Fig. 1 top point of #13 in same horizontal plane as #10). 
Claims 4, 6 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (EP 1533045) in view of Miyasaka et al. (US 2015/0231671) and in further view of Ulrichsen et al. (US 6060677).
Regarding claim 4, Reinhold (EP 1533045) lacks teaching a separation machine comprising a plurality of electro valves, each associated with one of said nozzles and configured to be selectively commanded by said electronic controller based on signals arriving from said detector.
Ulrichsen et al. (US 6060677) teaches a separating machine comprising a plurality of electro valves (Col. 13 lines 55-57), each associated with one of said nozzles and configured to be selectively commanded by said electronic controller based on signals arriving from said detector (Col. 13 lines 55-57). Ulrichsen et al. states that the electro valves are used to control the supply of compressed air to each of the respective nozzles based on the signals from the detector (Col. 13 lines 53-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold to include electro valves associated with compressed air nozzles as taught by Ulrichsen et al. in order to provide control over the supply of compressed air to each nozzle, thus providing more control over the separation machine. 
Regarding claim 6, Reinhold (EP 1533045) lacks teaching a separation machine wherein said detector comprises one or more inductive sensors disposed below said upper support plane under and configured to detect the passage of possible metal materials and to send one or more corresponding electric signals to said electronic controller.
Ulrichsen et al. (US 6060677) teaches a separating machine wherein said detector comprises one or more inductive sensors (Col. 13 lines 66-67) disposed below said upper support plane (Fig. 2 #139 under #104) and configured to detect the passage of possible metal materials (Col. 8 lines 3-10) and to send one or more corresponding electric signals to said electronic controller (Col. 14 lines 1-5). Ulrichsen et al. states that by providing inductive sensors below the support plane, a metal detection can be performed at a very low additional cost in addition to other detection mechanisms (Col. 8 lines 6-23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reinhold to include a detector comprising inductive sensors as taught by Ulrichsen et al. in order to detect metal materials in a flow of materials to be separated, thus increasing the degree of separation in the machine. 
Regarding claim 15, Reinhold (EP 1533045) lacks teaching a separation machine wherein the angle of inclination of the separator, with respect to a horizontal plane, is between 30 degrees to 60 degrees.
Ulrichsen et al. (US 6060677) teaches a separating machine wherein the angle of inclination of the separator (Fig. 5 angle of #150), with respect to a horizontal plane (Fig. 5 plane of horizontal conveyor #104), is between 30 degrees to 60 degrees (Fig. 5 shows angle of #150 near 60 degrees).
Regarding claim 15, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is the position of the Examiner that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an angle of inclination of the separator between 30 and 60 degrees with respect to a horizontal plane, had this orientation been appropriate to ensure an accurate separation.
Regarding claim 16, Reinhold (EP 1533045) teaches a separation machine wherein a top of the separator (Fig. 1 top of #13) is substantially level with a top of the blower (Fig. 1 top of #13 substantially level with top of #10).
Regarding claim 17, Reinhold (EP 1533045) lacks teaching a separation machine wherein the output of the blower is curved away from the conveyor belt and toward the separator. 
Reinhold does however teach an output of a blower which is positioned at an angle (Fig. 1 angle of #10) away from the conveyor belt (Fig. 1 #10 angled away from #1) and toward the separator (Fig. 1 #10 angled toward #13). Therefore, the air which exits the output of a blower which is curved may generate the same air flow as air which exits from a blower positioned at an angle.
Furthermore, the change in the shape of the output of the blower as claimed represents a design choice, and so a person of ordinary skill in the art before the effective filing date of the claimed invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).
Regarding claim 18, Reinhold (EP 1533045) lacks teaching a separation machine wherein the angle of inclination of the separator, with respect to a horizontal plane, is between 30 degrees to 60 degrees. 
Ulrichsen et al. (US 6060677) teaches a separating machine wherein the angle of inclination of the separator (Fig. 5 angle of #150), with respect to a horizontal plane (Fig. 5 plane of horizontal conveyor #104), is between 30 degrees to 60 degrees (Fig. 5 shows angle of #150 near 60 degrees).
Regarding claim 18, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is the position of the Examiner that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an angle of inclination of the separator between 30 and 60 degrees with respect to a horizontal plane, had this orientation been appropriate to ensure an accurate separation. 
Regarding claim 19, Reinhold (EP 1533045) teaches a separation machine wherein a top of the separator (Fig. 1 top of #13) is substantially level with a top of the blower (Fig. 1 top of #13 substantially level with top of #10).
Regarding claim 20, Reinhold (EP 1533045) lacks teaching a separation machine wherein the output of the blower is curved away from the conveyor belt and toward the separator. Reinhold does however teach an output of a blower which is positioned at an angle (Fig. 1 angle of #10) away from the conveyor belt (Fig. 1 #10 angled away from #1) and toward the separator (Fig. 1 #10 angled toward #13). Therefore, the air which exits the output of a blower which is curved may generate the same air flow as air which exits from a blower positioned at an angle.
Furthermore, the change in the shape of the output of the blower as claimed represents a design choice, and so a person of ordinary skill in the art before the effective filing date of the claimed invention would have found that the change in shape did not sufficiently alter the device as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996).
Claims 7-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhold (EP 1533045) in view of Miyasaka et al. (US 2015/0231671) and further in view of Yamaguchi et al. (US 2016/0332200).
Regarding claim 7, Reinhold (EP 1533045) lacks teaching a separation machine wherein said first distance (X) is between 500 mm and 1500 mm.
Yamaguchi et al. (US 2016/0332200) teaches a separation machine wherein the first distance (X), a distance between the air nozzles (Fig. 7 #105A) and end of the conveyor (Fig. 7 #104) is 250 mm (Paragraph 0021 lines 5-8). Yamaguchi et al. states that based on the time that the material passes the detector (Fig. 7 #103), the times when the air nozzles are activated can be determined in advance (Paragraph 0017 lines 5-10). Additionally, Fig. 7 shows a diagram of the system where the distance between the air nozzles (#105) and the end of the conveyor (Fig. 7 #104) is 250 mm, and the distance from the detector (#103) to the end of the conveyor (#104) is a similar distance (250 mm). As explained by Yamaguchi et al., the distance between the detector, the end of the conveyor and the air nozzles is considered to be a design choice, wherein calculating the time between detecting a material and activating the air nozzles is a well-known calculation in the art based off of the distance between. 
Regarding claim 8, Reinhold (EP 1533045) lacks teaching a separation machine wherein said second distance, horizontally between a blower and a second end of an upper support plane, is between 100 mm and 500 mm, and said third distance, vertically between a blower and a second end of an upper support plane, is between 100 mm and 300 mm. 
Regarding claim 9, Reinhold (EP 1533045) lacks teaching a separation machine wherein said fourth distance, between a second end of a support plane and a separator, is between 400 mm and 1000 mm. 
Regarding claim 13, Reinhold (EP 1533045) lacks teaching a separation machine wherein the second distance (Y) is between 100mm to 500mm, wherein the third distance (W) is between 100mm and 300mm, and wherein the fourth distance (Z) is between 400mm and 1000mm. 
Regarding claim 14, Reinhold (EP 1533045) lacks teaching a separation machine wherein the second distance (Y) is between 100mm to 500mm, wherein the third distance (W) is between 100mm and 300mm, and wherein the fourth distance (Z) is between 400mm and 1000mm. 
Regarding claims 7-9 and 13-14 it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is the position of the Examiner that one having ordinary skill in the art would select a first distance between 500 mm and 1500mm, a second distance between 100 mm and 500 mm, a third distance between 100 mm and 300 mm and a fourth distance between 400 mm and 1000 mm. Additionally, Yamaguchi et al. (US 2016/0332200) provides examples and calculations for relating a distance between nozzles and an end of a conveyor with different conveyor velocities and air velocities.
Response to Arguments
Applicant's arguments filed April 25th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that the instant application is fundamentally different from the device disclosed by Reinhold because the blower of the present disclosure is set up in terms of angle, location, and pressure prior to the start of a separation and the blower does not require the precise and reliable control as needed by Reinhold, the Examiner would like to clarify that the features upon which applicant relies (i.e., the blower of the present disclosure is adjustable at least in terms of air flow rate, inclination and height, and the blower is set up in terms of angle, location, and pressure prior to the start of a separation, the blower and nozzles are independent and can carry out a double selection and separation operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, regarding the Applicant’s argument that Reinhold teaches against the claimed nozzles and blower, where the blower is no actively controlled the Examiner would like to clarify that as Reinhold states “precise and reliable control” in order to control the sorting devices #10 and #14, this may include setting a predetermined pressure for a sorting device in a precise and reliable manner. Additionally, Reinhold states that the sorting devices are “activated depending on the sorting task” (Paragraph 0028 line 13), such that different sorting tasks may require different activations.
In response to applicant's argument that the blower configured to continuously blow air as taught by Miyasaka would not be incorporated into the device as taught by Reinhold because the blower is located above the support plane and above the second end of the upper support plane, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Miyasaka et al. states that when the blower is configured to continuously blow air at a predetermined pressure the air resistances which affect the materials are as equal as possible (Paragraph 0097 line 1-10), which further results in a more accurate separation (Paragraph 0099 lines 1-8), regardless of the placement of the blower. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As explained above, Miyasaka et al. (US 2015/0231671) teaches a device which detects pieces of material on a conveyor and a blower with an airflow is located at an end portion of a conveyor for separating material, wherein a blower is configured to continuously blow air at a predetermined pressure toward material (Paragraph 0106 lines 1-5). Therefore, Miyasaka et al. teaches a device which is not substantially different than the device as taught by Reinhold, and there would have been motivation to combine the teachings from Miyasaka et al. with the device as taught by Reinhold. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653              

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653